Citation Nr: 1000135	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-29 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a personal hearing at the RO and a 
hearing before the Board in August 2007.  However, a June 
2009 written communication from the Veteran's representative 
indicates that he wished to withdraw both hearing requests.


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest 
during service, organic disease of the nervous system was not 
manifest within a year after discharge, and a bilateral 
hearing loss disability is not attributable to the Veteran's 
service.

2.  Tinnitus was not manifest during service and is not 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A letter dated in August 2006 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claims.  This 
letter also provided notice consistent with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, complete VCAA notice was provided prior to the initial 
adjudication of the Veteran's claims in January 2007.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran was conducted by a 
medical professional, who reviewed the claims file, solicited 
history and symptomatology from the Veteran, and rendered an 
opinion with a rationale, based upon the evidence of record.  
Therefore, the Board finds that this examination is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran has contended that he currently has a bilateral 
hearing loss disability and tinnitus that are due to his 
active service.

On audiological evaluation in August 1964, prior to entry 
into service, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
N/A
-5
LEFT
5
-5
-10
N/A
-10

On examination, the ears were normal.

The service treatment records contain no treatment for or 
complaints of hearing loss or tinnitus.  His separation 
examination, dated in January 1968 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

On examination, the ears were normal

In a report of his medical history, completed upon in January 
1968 in conjunction with separation, the Veteran denied any 
ear problems or hearing loss.

The Veteran's separation document (DD Form 214) indicates 
that he was awarded a Purple Heart.  His military 
occupational specialty was a welder, and the Veteran was 
assigned to an artillery battalion.

Post-service treatment records beginning in October 1987 show 
the Veteran underwent audiological evaluation.  These records 
noted that the Veteran was hired in May 1987, and his job 
title was a maintenance mechanic.

The October 1987 private treatment record shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
45
LEFT
5
0
40
50
40

Thereafter, the Veteran underwent audiological evaluation on 
a yearly basis.  Records dated after October 1987 indicate 
that the Veteran wore ear protection.

A March 1992 record shows the Veteran had a head cold and 
seemed to have some problems taking the test.  His ears were 
ringing.

In October 2006, the Veteran underwent VA examination.  He 
stated that he served combat duty in Vietnam.  His hearing 
was within normal limits when he entered active duty to the 
best of his knowledge.  He noticed some hearing loss at the 
time of his discharge but did not know what his discharge 
hearing test showed.  Years after his discharge, he had a 
hearing test for employment that showed hearing loss in both 
ears.

The Veteran worked as a welder in service, where he was 
exposed to noise from machinery, grinding, the motor pool, 
personnel carriers, weapons, small arms fire, explosions, and 
mortar attacks.  As a civilian, he worked as a welder for 
more than 35 years.  The Veteran described tinnitus in both 
ears.  It began when he was on active duty and worsened 
through the years.

On evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
60
60
LEFT
10
15
60
60
60

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 84 in the left ear.

The diagnosis was hearing within normal limits through 1000 
Hz, sloping to a moderate to moderately-severe high frequency 
sensorineural hearing loss, bilaterally.

The examiner noted that the audiometric hearing test 
documented in the claims file at separation was within normal 
limits.  Since hearing loss due to noise occurs at the time 
of the exposure and not subsequently, the current loss could 
not be linked to service noise exposure.  While tinnitus can 
be caused by noise exposure without presence of hearing loss, 
there was no report of tinnitus found in the claims file 
during active duty.  There was no evidence linking tinnitus 
to active duty noise exposure, and an opinion could not be 
rendered without resorting to mere speculation.

In February 2007, the Veteran submitted internet articles 
that show that temporary threshold shifts can result after 
assault by loud noises.  Overnight rest usually restored 
normal hearing.  However, if this type of damage is lengthy 
or repeated, permanent damage and hearing loss will be the 
eventual result.

In a February 2007 written statement, the Veteran indicated 
that he had only minimal noise exposure after service.  His 
welding job required hearing protection, while none was 
provided during service.

As an initial matter, the Board notes that the evidence shows 
the Veteran received a Purple Heart while in service.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are for application, and the Board has accepted the 
Veteran's description of his noise exposure in service.  The 
Board notes that the VA examiner considered this history in 
rendering the October 2006 opinion.

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss disability and tinnitus 
is not warranted.  Current evidence shows the Veteran has 
bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  However, the competent and credible evidence 
of record indicates that the bilateral hearing loss 
disability and tinnitus are not related to service and have 
not been symptomatic since discharge.

The Veteran indicated during his October 2006 VA examination 
that he had some hearing loss upon separation from service.  
He also indicated that his tinnitus began in service and 
continued to worsen.  However, in a January 1968 report of 
his medical history--a signed, sworn document--the Veteran 
denied any history of ear problems or hearing loss.  
Furthermore, his separation examination showed that his 
audiological evaluation revealed normal hearing.  Finally, 
while the Veteran has indicated that he reported tinnitus in 
his ears in October 1987, when he was first examined in 
conjunction with his employment, the evidence shows the 
Veteran did not report ringing in his ears until March 1992, 
more than four years after his post-service medical evidence 
begins and more than twenty years since separation from 
active duty.  In addition, it was noted that the Veteran had 
a cold during that evaluation and, therefore, had problems 
taking the test.

Based on this, the Board finds that the Veteran's recent 
statements asserting that his hearing loss and tinnitus 
symptomatology have existed since discharge from service are 
not consistent with the remainder of the evidence of record.  
While the Veteran is not competent to provide an opinion with 
regard to the etiology of his bilateral hearing loss 
disability or tinnitus, he is certainly competent to report 
his symptoms and medical history.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  However, these recent statements are 
directly contradicted by the contemporaneous service and 
medical evidence of record.  These contemporaneous documents 
are afforded significant probative weight, since they were 
created at the time of service or at the time of medical 
treatment, as compared to statements given many years later.  
As a result, this evidence is more probative.  Therefore, 
continuity of symptomatology since service for either 
bilateral hearing loss disability or tinnitus is not 
established and service connection cannot be granted on this 
basis.

Furthermore, the Veteran was afforded a VA examination in 
October 2006.  The VA examiner, who provided the only 
competent opinion of record as to whether the Veteran's 
hearing loss or tinnitus was related to noise exposure in 
service, indicated that these disorders were not related.  
There is no competent opinion of record stating otherwise.  
As noted above, with regard to any opinion provided by the 
Veteran, he has not been shown to have the requisite medical 
training or knowledge to provide a competent opinion as to 
the etiology of either of his claimed disorders.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board notes the 
internet information provided by the Veteran, indicating that 
hearing loss can occur over a long period of time.  While 
this evidence may be competent, it does not relate directly 
to the Veteran or his claim.  As such, it is far less 
probative than the opinion of the October 2006 VA examiner, 
who rendered an opinion specific to the Veteran's medical 
history, following review of the claims file and examination 
of the Veteran.

Finally, the Board finds, based on the above analysis, that 
there is no probative evidence that the Veteran manifested 
his hearing loss disability within one year of separation 
from service.  As such, service connection on a presumptive 
basis for that disorder is not warranted.

Therefore, the Board concludes that the evidence 
preponderates against the Veteran's claim, and service 
connection must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


